Title: To Thomas Jefferson from Thomas Lehré, 3 February 1809
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Charleston Feby: 3d. 1809
                  
                  By the last Mail, I recd. two printed Copies of Mr. Cannings Letter, & Mr. Pinckneys Reply to it, which our Senator Mr. John Gaillard, &  our Representative, Mr. Robert Marion, did me the honor to send to me.—The conduct of the British Government in having Mr. Cannings Letter Published in Boston, at the time they did, unaccompanied with Mr. Pinckneys reply, has excited our utmost indignation against them for it.—Every man of candor, must be convinced, what were their motives for doing So.   However, I still hope the good sense of our friends in the Eastern States, will disappoint them, in their diabolical designs to seperate us.   While I lament the fractious Spirit that seems to actuate the unprincipled Federalists in Boston, &c, in yeilding to the entrigues against our Government, I congratulate you, & every true friend to America, upon the Manly attitude this State has taken upon the present occasion.—
                  I am as much in the habit, as any person in this State, of knowing the General Sentiments of our Felow Citizens, in this City, and in every District, relative to the Measures adopted by our Government, & I can assure you, that they are well satisfied, that you have done every thing in the Power of a Wise, and Virtuous Ruler; to do to preserve them in harmony with all the World, therefore as no blame can be attached to you for any  in our Negociations with the Belligerents, they have made up their minds to die in the last ditch in support of their Government.—   A great Number of Northern Papers have poured in upon us, giving us, with many exaggerations, the provid of our Misled Brethren in New England, respecting their disapprobation of the Embargo, & other Measures of our Government.—However, the only effect they have had upon us, is to excite our pity for such of our Fellow Citizens, as have suffered them selves to be made the dupes of a Set of artful & designing men, to serve their wicked purposes.—
                  The Federalist exult very much, at Seeing in the above papers that several Collectors, & Deputy Collectors, in the New England States, have refused to execute the Embargo Laws, & have resigned their offices.—When Public Officers take upon themselves to oppose their Government, & Laws, which they are bound by their Oaths of office to support, the Sooner such Men resign, the better for our Country.   Our Government ought, in my opinion, to be extremely cautious who they put into office at this critical Juncture.—However liberal it may appear to appoint Federalists to offices, experience has proved that it has not produced the beneficial effects to the Nation wished for.   Such is their hatred to our Republican form of Government, that to endeavour to reconcile them to it, you may as well attempt to incorporate Oil, with Water.—If the Federalists will not let their Oaths of office bind them to discharge their Legal & Moral duties to their Country, particularly in the hour of need, in the Name of heaven what will bind them? With the Sincerest wishes for your Welfare & happiness, I remain 
                  Dr. Sir Your Obedt. H. Servant.
                  
                     Tho: Lehré 
                     
                  
               